DETAILED ACTION

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 1-2, 4-7, 10, 12-15 and 18-28, are allowed.
Applicant’s arguments and/or remarks regarding currently pending independent claims 1, 2, 19 and 24, see applicant’s remarks filed on 08/03/2022, appears to overcome the rejection in view of amendments filed by applicant.
However, upon further review and search, main Claims 1, 2, 19 and 24, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims.
Specifically, claim 1, “a document feeder comprising: a transport path to transport a document; and an image reader positioned along the transport path to read the document being transported, wherein the image reader includes in a housing a light source, a plurality of reflecting mirrors, a lens, and a photoelectric transducer, as well as reads an image by reflecting light reflected at a document reading position of the document and directing the light to be incident on the photoelectric transducer with the plurality of reflecting mirrors, and wherein when a first mirror first reflects the light reflected from the document among the plurality of reflecting mirrors, the first mirror is positioned farther away from the document reading position than other reflecting mirrors in an optical axis direction of an optical path connecting the document reading position and the first mirror, wherein the light reflected from the document travels along an optical path in which the light is sequentially reflected with three reflecting mirrors consisting of the first mirror, a second mirror, and a third mirror in this order, and is incident on the photoelectric transducer through the lens, and an optical path connecting the document reading position and the first mirror intersects both an optical path connecting the second mirror and the third mirror, and an optical path connecting the third mirror and the photoelectric transducer, as well as an optical path connecting the first mirror and the second mirror intersects an optical path connecting the third mirror and the photoelectric transducer” contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of a prior art which teaches, as recited in main claim 1, and similarly recited in main claims 2, 19 and 24.
 There exists no motivation in the prior art to combine teachings to disclose the limitations of main claims as amended.
Main claims  2, 19 and 24 contains the same language resulting in indication of allowable subject matter as of claim 1. 
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of main claims 1, 2, 19 and 24. All dependent claims, which depend from main claims, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677